COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


HILTON HOTELS CORPORATION AND
 SPECIALTY RISK SERVICES, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 0417-08-4                                         PER CURIAM
                                                                    JUNE 24, 2008
CARMINA CASTRO


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph F. Giordano; Jessica Argiros Gorman; Semmes, Bowen &
                 Semmes, on brief), for appellants.

                 (M. Thomas McWeeny; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellee.


       Hilton Hotels Corporation and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that (1) the deputy commissioner’s

refusal to admit into evidence four questionnaires sent by employer to three potential employers

identified in Carmina Castro’s (claimant) marketing log constituted harmless error; (2) claimant

sustained a compensable injury by accident to her neck and back on June 26, 2006; (3) she

adequately marketed her residual work capacity from August 31, 2006 through May 30, 2007,

and was entitled to an award of temporary total disability (TTD) benefits beginning August 31,

2006 through May 30, 2007; and (4) she was entitled to an award of temporary partial disability

benefits beginning May 31, 2007, and continuing. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Castro v. Hilton Hotels Corp., VWC


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
File No. 229-61-65 (Jan. 23, 2008). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-